                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARY ANN GRANDOWICZ-RACZ,
                                                   Case No. 18-11993
              Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                   U.S. MAGISTRATE JUDGE
                                                   ELIZABETH A. STAFFORD
              Defendant.

                                      /

     ORDER OVERRULING PLAINTIFF’S OBJECTIONS [22]; ADOPTING REPORT AND
      RECOMMENDATION [21]; DENYING PLAINTIFF’S MOTION FOR SUMMARY
       JUDGMENT [14]; AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                              JUDGMENT [20]

        Plaintiff, Mary Ann Grandowicz-Racz , applied for disability insurance

benefits from the Social Security Administration on March 9, 2015. She alleged that

she had been disabled since October 2, 2013. Her claims were denied, and she then

requested and received a hearing before an Administrative Law Judge (“ALJ”). The

hearing was held on September 2, 2016, in Toledo, Ohio, before ALJ Dianne S.

Mantel. On August 30, 2017, the ALJ issued an opinion denying Ms. Grandowicz-

Racz’s claims. [Dkt. # 7-2]. The Appeals Council denied her request for review on

May 21, 2018. Plaintiff timely filed suit under 42 U.S.C. § 405 on June 25, 2018.

[Dkt. # 1].



                                     Page 1 of 9
      Ms. Grandowicz-Racz’s case was assigned to Magistrate Judge Elizabeth A.

Stafford for determination of non-dispositive motions pursuant to 28 U.S.C. §

636(b)(1)(A) and issuance of a Report and Recommendation (“R&R”) pursuant to

28 U.S.C. § 636(b)(1)(B) & (C). [Dkt. # 3]. Plaintiff filed her Motion for Summary

Judgment [14] on November 27, 2019. Defendant filed his Motion for Summary

Judgment [20] on February 21, 2019. On July 12, 2019, the Magistrate Judge issued

an R&R [22] recommending that Defendant’s motion be granted, and that Plaintiff’s

motion be denied. Plaintiff filed timely objections, to which Defendant has

responded.

      For the reasons stated below, the Court OVERRULES the Objections [22]

and ADOPTS the R&R [21]. Plaintiff’s Motion for Summary Judgment [14] is

DENIED. Defendant’s Motion for Summary Judgment [20] is GRANTED.

                             FACTUAL BACKGROUND

      The Magistrate Judge summarized the factual background of Ms.

Grandowicz-Racz’s alleged disability and claim as follows.

      A. Grandowicz-Racz’s Background and Disability Applications

             Born November 18, 1972, Grandowicz-Racz was 40 years old on
         the alleged disability onset date of October 2, 2013. [ECF No. 7-2, Tr.
         10, 26]. She has past relevant work as a night stock supervisor, stock
         supervisorretail, assistant retail manager and customer service
         representative. [Id., at Tr. 26]. Grandowicz-Racz claims disability due
         to scoliosis, Crohn’s disease, fatigue, colitis, and lupus. [ECF No. 7-6,
         Tr. 283].


                                      Page 2 of 9
       After a hearing in September, 2016, during which Grandowicz-
   Racz and a vocational expert (VE) testified, the ALJ found that she was
   not disabled. [ECF No. 7-2, Tr. 10-99]. The Appeals Council denied
   review, making the ALJ’s decision the final decision of the
   Commissioner. [Id., Tr. 1-6]. Grandowicz-Racz timely filed for judicial
   review. [ECF No. 1].

B. The ALJ’s Application of the Disability Framework Analysis

        A “disability” is the “inability to engage in any substantial gainful
   activity by reason of any medically determinable physical or mental
   impairment which can be expected to result in death or which has lasted
   or can be expected to last for a continuous period of not less than 12
   months.” 42 U.S.C. §§ 423(d)(1)(A);1382c(a)(3)(A).
        The Commissioner determines whether an applicant is disabled by
   analyzing five sequential steps. First, if the applicant is “doing
   substantial gainful activity,” he or she will be found not disabled. 20
   C.F.R. §§ 404.1520(a)(4); 416.920(a)(4). Second, if the claimant has
   not had a severe impairment or a combination of such impairments for
   a continuous period of at least 12 months, no disability will be found.
   Id. Third, if the claimant’s severe impairments meet or equal the criteria
   of an impairment set forth in the Commissioner’s Listing of
   Impairments, the claimant will be found disabled. Id. If the fourth step
   is rea 4 the Commissioner if the fifth step is reached. Preslar v. Sec’y
   of Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).
        Applying this framework, the ALJ concluded that Grandowicz-
   Racz was not disabled. At the first step, she found that Grandowicz-
   Racz had not engaged in substantial gainful activity since the alleged
   onset date of October 2, 2013. [ECF No. 7-2, Tr. 13]. At the second
   step, she found that Grandowicz-Racz had the severe impairments of
   “Crohn’s disease, Crohn’s-related arthritis/inflammatory arthritis;
   lumbar degenerative disc disease; and psychological conditions
   variously described as anxiety and depression.” [Id.]. Next, the ALJ
   concluded that none of her impairments, either alone or in combination,
   met or medically equaled the severity of a listed impairment. [Id., Tr.
   14-17].
        Between the third and fourth steps, the ALJ found that Grandowicz-
   Racz had the RFC to perform sedentary work in that:
        [She] can lift, carry, push and pull 10 pounds occasionally and less
        than 10 pounds frequently. She can sit for 6 hours out of an 8-hour

                                Page 3 of 9
              workday and can stand and/or walk for 2 hours out of an 8-hour
              workday. She must have the ability to alternate between sitting and
              standing, at her option, every thirty minutes for one to two minutes
              so long as she is not off task, or has to leave the vicinity of her work
              station. [She] can never climb ladders, ropes or scaffolds, and can
              occasionally climb ramps and stairs, balance, crouch, kneel, stoop,
              and crawl. She can frequently reach overhead with her bilateral
              upper extremities, occasionally to the rear, and can frequently
              bilaterally handle, operate hand controls and push and pull. She can
              have only occasional exposure to extreme cold, hot, humidity and
              wetness. She cannot be exposed to vibrations associated with the
              upper or lower extremities. She cannot walk on uneven terrain or
              work around unprotected heights or unprotected moving
              mechanical machinery. She can understand, remember and carry
              out simple, routine tasks, make judgments on simple work, and
              respond appropriately to usual work situations and changes in a
              routine work setting that is repetitive from day to day with few and
              expected changes. She cannot perform direct public service work
              but can be in the proximity of the general public on an occasional
              basis. She can have occasional interaction with supervisors and
              coworkers.
         [Id., Tr. 17-18].
              At step four, the ALJ found that Grandowicz-Racz could not
         perform her past relevant work as a night stock supervisor, stock
         supervisor-retail, assistant retail manager and customer service
         representative. [Id., Tr. 26]. At the final step, after considering
         Grandowicz-Racz’s age, education, work experience, RFC and the
         testimony of the VE, the ALJ determined that there were jobs that
         existed in significant numbers that Grandowicz-Racz could perform,
         including positions as order clerk, inspector and assembler, rendering a
         finding that she was not disabled. [Id., Tr. 27].

(R&R 2-5).

                             STANDARD OF REVIEW

      The Court conducts de novo review of objections to a Magistrate Judge’s

Report and Recommendation on a dispositive motion. 28 U.S.C. § 636(b)(1)(c).


                                       Page 4 of 9
      Judicial review of a decision by a Social Security ALJ “is limited to

determining whether the Commissioner’s decision is supported by substantial

evidence and was made pursuant to proper legal standards.” Cole v. Astrue, 661

F.3d 931, 937 (6th Cir. 2011) (internal quotation marks omitted). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir.

2001) (internal quotation marks omitted). A reviewing court will affirm the

Commissioner’s decision if it is based on substantial evidence, even if there is also

substantial evidence to support the opposite conclusion. Colvin v. Barnhart, 475

F.3d 727, 730 (6th Cir. 2007). On the other hand, the substantial evidence standard

“does not permit a selective reading of the record,” as the reviewing court’s

assessment of the evidence supporting the ALJ’s findings “must take into account

whatever in the record fairly detracts from its weight.” McLean v. Comm’r of Soc.

Sec., 360 F. Supp. 2d 864, 869 (E.D. Mich. 2005) (quoting Garner v. Heckler, 745

F.2d 383, 388 (6th Cir. 1984)). Further, “[a]n ALJ’s failure to follow agency rules

and regulations denotes a lack of substantial evidence, even where the conclusion of

the ALJ may be justified based upon the record.” Cole, 661 F.3d at 937 (internal

quotation marks and citations omitted).

                                   ANALYSIS




                                      Page 5 of 9
      Plaintiff has objected to the R&R on the grounds that the Magistrate Judge

erred when she found that the ALJ’s decision was supported by substantial evidence.

Specifically, Plaintiff argues that the ALJ performed an incorrect subjective

symptom evaluation. As the Magistrate Judge explained, Social Security Ruling 13-

3p has superseded Social Security Ruling 96-7 and eliminated the term “credibility”

in order to clarify that a “subjective symptom evaluation is not an examination of an

individual’s character.” (R&R at 12). In evaluating a claimant’s reported symptoms,

ALJ’s are required to consider the symptoms’ consistency with the broader record,

including objective medical evidence and other claimant testimony. 20 C.F.R. §

404.1529(c)(3).

      Plaintiff summarizes these symptoms as follows.

              Plaintiff testified compellingly that her pain radiates from her hips
      and goes down her legs (R. 7-2, Tr. 61). The pain is constant. Id. Her
      fingers also swell or feel bruised. Id. This can last up to 10 hours at a time
      (R. 7-2, Tr. 62). She has difficulty holding objects and drops cups. Id. Her
      feet also swell (R. 7-2, Tr. 64). Her stomach is distended as if she is
      pregnant (R. 7-2, Tr. 66). When Plaintiff gets bad swelling, she simply lies
      in bed (R. 7-2, Tr. 81). This occurs about two days a week. Id.
              Plaintiff has to use the bathroom every 30 minutes in a day (R. 7-2,
      Tr. 82). When Plaintiff sits on the toilet, her legs go numb. Id. She
      experiences cramping and nausea (R. 7-2, Tr. 83). Although Plaintiff takes
      anti-nausea medication, it usually does not work. Id. Plaintiff experiences
      extreme dizziness (R. 7-2, Tr. 83-84). This can prevent her from walking
      when she wishes to walk. Id.

(Dkt. # 22, pg. 4).




                                       Page 6 of 9
      The Magistrate Judge certainly considered the recitation of the testimony

above, because with the exception of the word “compellingly,” it is identical to

language in Plaintiff’s Motion for Summary Judgment. (See Dkt. # 14, pg. 4-5).

Indeed, the Magistrate Judge found that the ALJ based her decision to discount

Plaintiff’s accounts of her symptoms on sufficient evidence. The ALJ found that

Ms. Grandowicz-Racz’s “statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in this

decision.” (TR. 18-19).

      The Magistrate Judge summarized many of those reasons in the R&R.

First, a June 24, 2014 treatment record found that “Crohn’s GI and arthritis

symptoms relatively well controlled on Humira and 6 tabs MTX a week.” (Tr.

365). The ALJ further noted that at that time claimants’ fatigue was more likely

related to personal and professional stresses and medication side-effects than a

permanent disabling condition. (Tr. 20). Second, the ALJ found that Plaintiff’s

decision to stop seeing her gastroenterologist was inconsistent with the

continuous abdominal pain she described. (R&R at 14). Third, the ALJ found that

her testimony that she would need to be excused from work every 30 minutes is

belied by earlier reports to her rheumatologist that she had three stools per day.

(Tr. 21 citing Tr. 403). An April 2015 upper and lower endoscopy were


                                      Page 7 of 9
“unremarkable” and “small bowel follow-through were normal as well.” (Tr.

403). Dr. Joseph found “no evidence of active Crohn’s disease” despite

“continuous abdominal pain with loose stools.” (Id.). A February 2015

colonoscopy turned out “essentially normal.” (Tr. 438).

      Fourth, the ALJ found that the “record does not demonstrate [Plaintiff] has

the significant limited range of motion, muscle spasms, muscle atrophy, motor

weakness, sensation loss, or reflex abnormalities, which are associated with

intense and disabling pain.” (Tr. 22). The ALJ derived this opinion from her

review of Dr. Dhillon’s treatment notes. (Id. citing Tr. 559-60). Those notes, from

December 8, 2015, indicate that claimant exhibited a normal range of motion and

that no further immunosuppression medications or pain medications were

warranted. (Id.). Fifth, and finally, the ALJ found that Plaintiff’s testimony about

her habits, daily routines, and activities were inconsistent with her subjective

symptom evaluation. (Id.). Plaintiff drove to Oklahoma for vacation during the

period of her alleged disability; she can lift a case of soda, which weights 20

pounds; and she can do some yardwork and housework. (Id.). Following a March

15, 2017 appointment, examining physician Clifford Buchman, D.O., found that

Plaintiff’s gait and reflexes were normal. (Tr. 22 citing Tr. 717-20, 731-32). Dr.

Buchman found that despite Plaintiff’s subjective complaints, she did not suffer

from low-back radiculopathy. (Tr. 732).


                                       Page 8 of 9
      For the above five reasons, the ALJ’s subjective symptom evaluation was

supported by substantial evidence. The Magistrate Judge correctly found that the

ALJ acted within her statutory authority when she chose not to incorporate all of

Plaintiff’s subjective reports of her pain and limitations into the Residual

Functional Capacity analysis. Plaintiff’s objection does nothing to cast doubt on

this conclusion.

      Accordingly,

      IT IS ORDERED that the Report and Recommendation [21] is ADOPTED

and entered as the conclusions and findings of the Court. Plaintiff’s Objections to

the R&R [22] are OVERRULED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [20] is GRANTED. Plaintiff’s Motion for Summary Judgment [14] is

DENIED.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: August 29, 2019                 Senior United States District Judge




                                      Page 9 of 9
